Citation Nr: 0947718	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-32 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to August 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in March 2009, and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2009).  A transcript of the hearing is associated 
with the claims file.

In May 2009, the Board remanded this case for additional 
development.  It has since returned to the Board for further 
appellate action.


FINDING OF FACT

The Veteran has level IV hearing impairment in the right ear 
and level I hearing impairment in his left ear.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in February 2005 and October 2006.  
Although the Veteran was not provided complete notice until 
after the initial adjudication, the Board finds that there is 
no prejudice to him in proceeding with the issuance of a 
final decision.  Following the provision of the required 
notice and the completion of all indicated development of the 
record, the Appeals Management Center (AMC) readjudicated the 
Veteran's claim in October 2009.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

The Board notes that the Veteran failed to report for his 
most recent examination scheduled for September 2009 in 
connection with this claim despite being advised of the 
examination.  In its May 2009 remand, the Board had ordered 
that this examination be scheduled to determine the 
functional impairment resulting from the Veteran's hearing 
loss. The Court has held that VA's duty to assist a veteran 
in developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Based on the Veteran's unwillingness to report for another 
examination, the Board will decide the claim without the 
benefit of the additional examination ordered in the Board's 
remand.  See 38 C.F.R. § 3.655(b).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.
An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R.         § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2009).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected bilateral hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The Veteran was granted service connection for bilateral 
hearing loss in a January 2006 rating decision.  The 
disability was assigned a noncompensable rating at the time.  
The Veteran alleges that his bilateral hearing loss warrants 
a higher rating.

The Veteran was afforded several VA audiological 
examinations.  In March 2005, puretone thresholds in decibels 
(db) for the four frequencies used for VA evaluation were as 
follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                       35            60           75           
75          60
Left                         35            45            60           
65         51

Speech discrimination was measured at 76 percent for the 
right ear and 96 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level IV in the right ear and level I in the 
left ear.   See 38 C.F.R.          § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.  

Upon VA examination in May 2007, puretone thresholds in 
decibels (db) for the four frequencies used for VA evaluation 
were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Left                         35            45           60           
70          53

The VA examiner indicated that puretone threshold testing 
could not be conducted for the right ear at this examination.  
Thus, this examination report is not adequate for rating 
purposes.

The Veteran was afforded another VA audiology examination in 
May 2007.  Puretone thresholds in decibels (db) for the four 
frequencies used for VA evaluation were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                       40            70           80           
90          70
Left                         30            45           60           
70          53

Speech discrimination was measured at 80 percent for the 
right ear and 96 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level IV in the right ear and level I in the 
left ear.   See 38 C.F.R.          § 4.85, Table VI.  The 
examiner indicated that the speech discrimination score for 
the right ear was "highly suspect" considering it is 12 
percent lower than the earlier May 2007 examination.  Even 
still, application of the levels of hearing impairment in 
each ear to Table VII at 38 C.F.R. § 4.85 produces a 
noncompensable rating.  

In February 2008, puretone thresholds in decibels (db) for 
the four frequencies used for VA evaluation were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                       40            60           75           
80          66
Left                         40            45           60            
65         55

Speech discrimination was measured at 92 percent for the 
right ear and 96 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level II in the right ear and level I in the 
left ear.   See 38 C.F.R.          § 4.85, Table VI. 
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

In sum, the Veteran's hearing is not shown by audiometric 
testing to be worse than level IV in the right ear and level 
I in the left ear.  The criteria for compensable rating are 
therefore not met.

A private audiology report from September 2002 submitted by 
the Veteran cannot be used for VA rating purposes because the 
private examiner did not state whether the speech 
discrimination readings provided in the reports are 
consistent with Maryland CNC.  The Board does not presume 
that they are consistent with this standard.  VA regulations 
provide that an examination for hearing impairment for VA 
purposes must include a controlled speech discrimination test 
(Maryland CNC).  38 C.F.R. § 4.85 (a).  No alternative method 
for speech discrimination is provided.  Hearing impairment 
can be calculated without reference to speech discrimination 
when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
Here, there is no such certification, and the private 
examiner's inclusion of speech discrimination results would 
indicate that he found no such difficulties.  

The Board has considered the Veteran's contentions, found in 
various statements and his videoconference hearing testimony 
in March 2009, that he experiences severe hearing loss and 
cannot hear well without the use of hearing aids.  However, 
the Board is bound by the provisions of the rating schedule 
and VA regulations in assigning a disability rating.  The 
rating schedule for hearing loss is quite specific in the 
type of testing that must be conducted and the ranges of test 
results that correspond with a particular rating.  The 
testing that was conducted in accordance with VA regulations 
establishes the Veteran's hearing loss is not of the degree 
of impairment necessary for a compensable rating.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment; 
however, they do not apply in the Veteran's case.  
Specifically, each of the pure tone thresholds at the four 
specified frequencies is not 55 dB or more.  In addition, the 
puretone threshold is not 70 decibels or more at 2,000 hertz. 
and 30 decibels or less at 1,000 hertz.

The Board also notes that the Court has held that, "in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report." Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007).  As noted above, 
the Veteran was scheduled for a VA examination in September 
2009 to specifically address the functional impact of his 
hearing loss.  Unfortunately, the Veteran did not attend this 
examination.  However, there is no indication from the record 
that the resulting functional impairment is to a compensable 
degree.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to a compensable disability rating.  In 
so concluding, the Board acknowledges the obvious sincerity 
of the Veteran in pursuing a higher rating.  The Board, 
however, is obligated to decide cases based on the evidence 
before it rather than on such factors.  Based on the evidence 
of record, a higher schedular rating is not in order.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


